As filed with the Securities and Exchange Commission on March 20, 2012 File Nos. 333-164077 811-22375 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Post-Effective Amendment No. 19 x and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 21 x PIMCO Equity Series (Exact name of Registrant as Specified in Charter) 840 Newport Center Drive Newport Beach, California 92660 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including area code: (866) 746-2606 Robert W. Helm, Esq. Douglas P. Dick, Esq. Dechert LLP 1treet, N.W. Washington, D.C. 20006 Brent R. Harris Pacific Investment Management Company LLC 840 Newport Center Drive Newport Beach, California 92660 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box): x immediately upon filing pursuant to paragraph (b) o on date pursuant to paragraph (b) o 60 days after filing pursuant to paragraph (a)(1) o on (date) pursuant to paragraph (a)(1) o 75 days after filing pursuant to paragraph (a)(2) o on (date) pursuant to paragraph (a)(2) of rule 485. If appropriate, check the following box: o This post-effective amendment designates a new effective date for a previously filed post-effective amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all the requirements of effectiveness of this Post-Effective AmendmentNo. 19 to its registration statement under Rule 485(b) of the 1933 Act and has duly caused this Post-Effective AmendmentNo. 19 to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Washington in the District of Columbia on the 20 th day of March, 2012. PIMCO EQUITY SERIES (Registrant) By: Neel T. Kashkari*, President *By: /s/ Douglas P. Dick Douglas P. Dick as attorney-in-fact Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed by the following person in the capacities and on the dates indicated: Signature Title Date Brent R. Harris* Trustee March 20, 2012 Vern O. Curtis* Trustee March 20, 2012 E. Philip Cannon * Trustee March 20, 2012 Neel T. Kashkari** Trustee March 20, 2012 Allan B. Hubbard** Trustee March 20, 2012 Peter B. McCarthy** Trustee March 20, 2012 Neel T. Kashkari* President March 20, 2012 (Principal Executive Officer) John P. Hardaway* Treasurer March 20, 2012 (Principal Financial and Accounting Officer) *By: /s/ Douglas P. Dick Douglas P. Dick as attorney-in-fact * Pursuant to power of attorney filed with pre-effective amendment No. 2 to Registration Statement No. 333-164077 on March 30, 2010. ** Pursuant to power of attorney filed with post-effective amendment No. 12 to Registration Statement No. 333-164077 on October 28, 2011. EXHIBIT LIST EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.DEF XBRL Taxonomy Extension Definition Linkbase Document EX-101.LAB XBRL Taxonomy Extension Labels Linkbase Document EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase Document
